                     UNITED STATES DISTRICT COURT

                       DISTRICT OF NEW HAMPSHIRE


Beatrice Munyenyezi,
     Petitioner

     v.                                    Case No. 16-cv-402-SM
                                           Opinion No. 2019 DNH 178
United States of America,
     Respondent


                               O R D E R


     In 2010, a grand jury charged Beatrice Munyenyezi with

having unlawfully procured citizenship or naturalization, in

violation of 18 U.S.C. § 1425(a) (Count One) and 1425(b) (Count

Two).     In February of 2013, a petit jury convicted her on both

counts.     She was sentenced to concurrent terms of imprisonment

of 120 months and, pursuant to 8 U.S.C. § 1451(e), the court

revoked her citizenship.     Munyenyezi’s convictions and sentence

were affirmed on appeal.     United States v. Munyenyezi, 781 F.3d

532 (1st Cir. 2015).



     Subsequently, Munyenyezi filed a petition seeking habeas

corpus relief, pursuant to 28 U.S.C. § 2255.       In it, she

asserted that defense counsel provided constitutionally

deficient representation; the government failed to disclose

exculpatory material prior to trial; and she was entitled to
sentence relief under Johnson v. United States, 135 S. Ct. 2551

(2015).   Then, after the Supreme Court issued its opinion in

Maslenjak v. United States, 137 S. Ct. 1918 (2017), Munyenyezi

amended her petition to allege an additional ground for habeas

relief: that the jury had been improperly instructed on the

element of “materiality.”    The court denied Munyenyezi’s habeas

petition, concluding that she was not denied effective

assistance of counsel, and neither her Brady claim nor her

Johnson claim had merit.    It did not specifically discuss her

Maslenjak claim regarding the allegedly defective jury

instructions on materiality.



     Munyenyezi sought, and obtained, a certificate of

appealability as to one issue: whether “the jury was given

inaccurate instructions on her criminal liability” under

Maslenjak.   The court of appeals vacated the judgment denying

Munyenyezi’s habeas petition and remanded the matter so this

court might “address petitioner’s Maslenjak claim in the first

instance.”   Judgment of the Court of Appeals (document no. 19)

at 1.



     For the reasons discussed, the court concludes that

Munyenyezi is not entitled to habeas relief on the grounds

asserted and, therefore, her petition is denied.


                                  2
                            Discussion

I.   Background.

     Beatrice Munyenyezi is a Hutu from Rwanda.   The factual

background describing her involvement in the 1994 Rwandan

genocide - during which Hutus murdered hundreds of thousands of

Tutsis - is set forth in the court of appeals’ decision.    See

United States v. Munyenyezi, 781 F.3d 532 (2015).   By way of

background, the court observed that:


     Over the course of 100 days, roving bands of Hutus
     (Rwanda’s majority ethnic group) slaughtered hundreds
     of thousands of their countrymen, most of them Tutsis
     (a minority group long-dominant in Rwanda). Some of
     the crazed killers belonged to the Interahamwe, the
     dreaded militia of a Hutu political party known by the
     initials, MRND. About 7,000 Rwandans died each day,
     often butchered by machete-wielding Interahamwes at
     roadblocks set up to catch fleeing Tutsis. And these
     killers didn’t just kill - they raped, tortured, and
     disfigured too.


Id. at 535.   The evidence at trial overwhelmingly established,

beyond any reasonable doubt, that Munyenyezi was associated with

the National Republican Movement for Democracy and Development,

also known as the “MRND,” and that she oversaw one of the

infamous roadblocks at which so many Tutsi’s were murdered.     As

noted by the court of appeals,


     [Vestine Nyiraminani] testified that in April 1994 she
     and her sister got stopped at the roadblock near the
     Hotel Ihuriro. . . . Seeing that their cards
     identified them as Tutsis, Munyenyezi ordered them to


                                 3
     sit at the side of the road with other Tutsis. A half
     hour later, soldiers marched them into the woods. One
     of the thugs then plunged a knife into Nyiraminani’s
     sister’s head. Nyiraminani escaped. But she never
     saw her sister again.

     Jean Paul Rutaganda testified about a time in April
     1994 when (as a 15 year old) he and some other Tutsis
     hid at an Episcopal school near the Hotel Ihuriro.
     Rutaganda spotted Munyenyezi (he knew her by name) at
     the roadblock with Interahamwes, wearing an MRND
     uniform, asking for identity cards, and writing in a
     notebook. “She was counting,” Rutaganda said,
     “registering dead Tutsis and others who were not yet
     dead.” Tutsis, he added, “were killed day and night”
     in the nearby forest - something he knew from the
     “screaming” and the “crying.”

     Tutsi Consolee Mukeshimana also saw Munyenyezi around
     this time. Mukeshimana had seen her before (at
     Mukeshimana’s sister’s house). And at the roadblock
     Mukeshimana watched a fatigues-wearing Munyenyezi
     check IDs and lead Tutsis to other “Interahamwe so
     they could get killed.”

     Desperate to leave Butare because of the killing,
     Tutsi Vincent Sibomana tried to run but got detained
     at the roadblock. Munyenyezi asked for an ID. He
     knew who she was because he had seen her buy beer at a
     store where he had worked. And he had also seen an
     MRND-shirt-wearing Munyenyezi walking around Butare.
     Anyhow, Sibomana was too young to have an ID card,
     apparently (he was only 14). An irate Interahamwe hit
     his head with a rifle butt. And he fell into a ditch.
     More Tutsis were there. “Beatrice” - to quote
     Sibomana’s testimony - then told the other
     Interahamwes to “kill” them all. Sibomana bolted.
     But he saw and heard Tutsis “being killed,” hacked by
     “machetes” and bludgeoned with “clubs.”


Id. at 537.   See also Id. at 538 (“[D]ressed as an Interahamwe,

she personally inspected IDs at the checkpoint, separated those




                                 4
who would live from those who would die (and die gruesomely),

and kept records of the ghastly going-ons.”).



     It was also established at trial - again, beyond any

reasonable doubt - that Munyenyezi lied (repeatedly) on various

documents that she submitted in support of her application for

entry into the country as a refugee, including the “Rwandan

Questionnaire” 1 for visa applicants, her application for

permanent residence, and, most importantly for present purposes,

her application for naturalization.   The government also

established that Munyenyezi lied to immigration officials to

conceal her participation, both directly and as an aider and

abettor, in kidnapping, false imprisonment, rape, and murder -

all in connection with the 1994 Rwandan genocide.



     At issue is Munyenyezi’s conviction on Count One of the

indictment, which charged her with having knowingly procured her

naturalization contrary to law - that is, by knowingly providing

false information as to material facts in her Application for

Naturalization, Form N-400 – in violation of 18 U.S.C. §


1    In the wake of the genocide, United States immigration
officials prepared (and employed) the so-called “Rwandan
Questionnaire” in an effort to help determine which visa and
refugee applicants may have participated in the genocide. See
generally Testimony of Donald Heflin, Trial Transcript, Day 6
(document no. 285) at 7-18.


                                5
1425(a).    In her amended petition seeking habeas corpus relief,

Munyenyezi asserts that the jury was improperly instructed on

the definition of “material” and, therefore, her conviction on

Count One must be overturned and a new trial ordered.    See

Amended Petition (document no. 11) at 3. 2



II.   Maslenjak, Section 1425(a), and “Materiality”

      Like Beatrice Munyenyezi, Divna Maslenjak was convicted of

having procured her naturalization contrary to law, in violation

of 18 U.S.C. § 1425(a) - that is, by having provided false

statements to immigration authorities, in violation of 18 U.S.C.

§ 1001.    At Maslenjak’s trial, the trial judge instructed the

jury that conviction was proper so long as the government

“proved that one of the defendant’s statements was false - even

if the statement was not ‘material’ and ‘did not influence the

decision to approve her naturalization.’”    Maslenjak, 137 S. Ct.


2    The government asserts that Munyenyezi’s conviction on
Count Two of the indictment - that is, having unlawfully
obtained naturalization in violation of 18 U.S.C. § 1425(b) - is
not implicated by the Maslenjak decision. Munyenyezi disagrees,
asserting that it is possible that the jury convicted her on
Count Two based upon her materially false statements to
immigration authorities (and not because she otherwise lacked
“good moral character”). Consequently, she says the jury should
have been instructed on Maslenjak’s “causality” element of
materiality. Even assuming Munyenyezi’s conviction on Count Two
is implicated by Maslenjak, it does not alter the court’s
analysis or its conclusion that any error in the jury
instructions under the later-decided Maslenjak case was harmless
beyond a reasonable doubt.


                                  6
at 1924.    On appeal, the Supreme Court considered a fairly

simple and straightforward question: whether “a naturalized

American citizen can be stripped of her citizenship in a

criminal proceeding based on an immaterial false statement.”

Id. at 1932 (Alito, J. concurring) (quoting Petition for

Certiorari).



     Unsurprisingly, the Court answered that question in the

negative.    To obtain a conviction under section 1425(a) based

upon a false statement, the government must prove the false

statement to immigration authorities was “material.”    But, in so

doing, the Court arguably created a more demanding definition of

“materiality” than had previously been thought to apply.



     Before Maslenjak, the Court had explained that, “It has

never been the test of materiality that the misrepresentation or

concealment would more likely than not have produced an

erroneous decision, or even that it would more likely than not

have triggered an investigation.”     Kungys v. United States, 485

U.S. 759, 771 (1988) (emphasis in original).    Accordingly the

Court held that:


     We think it safer in the naturalization context, as
     elsewhere, to fix as our guide the central object of
     the inquiry: whether the misrepresentation or
     concealment was predictably capable of affecting,


                                  7
     i.e., had a natural tendency to affect, the official
     decision. The official decision in question, of
     course, is whether the applicant meets the
     requirements for citizenship, so that the test more
     specifically is whether the misrepresentation or
     concealment had a natural tendency to produce the
     conclusion that the applicant was qualified.

                               * * *

     We hold, therefore, that the test of whether Kungys’
     concealments or misrepresentations were material is
     whether they had a natural tendency to influence the
     decisions of the Immigration and Naturalization
     Service.


Kungys, 485 U.S. at 771-72 (emphasis supplied).



     The Maslenjak Court did not expressly overrule, or even

question, the opinion in Kungys.       Indeed, in explaining the

“materiality” requirement of section 1425(a), the Court

repeatedly relied upon the Kungys opinion (and the concurring

opinions of various justices who agreed with the outcome of

Kungys).   And, yet, the two opinions are difficult to reconcile.

Under Maslenjak, a false statement is “material” only if (1) it

concealed a fact that was so significant that it would have

immediately disqualified the applicant for naturalization, or

(2) the misrepresented fact:


     was sufficiently relevant to one or another
     naturalization criterion that it would have prompted
     reasonable officials, seeking only evidence concerning
     citizenship qualifications, to undertake further
     investigation. If that much is true, the inquiry


                                   8
     turns to the prospect that such an investigation would
     have borne disqualifying fruit. As to that second
     link in the causal chain, the Government need not show
     definitively that its investigation would have
     unearthed a disqualifying fact (though, of course, it
     may). Rather, the Government need only establish that
     the investigation “would predictably have disclosed”
     some legal disqualification.


Maslenjak, 137 S. Ct. at 1929 (emphasis supplied).   It would

seem, then, that if a misstatement did not conceal an

immediately disqualifying fact, the government must prove that,

had the applicant been truthful, the government would have

undertaken further investigation and that investigation “would

predictably have disclosed” a disqualifying fact.    That language

is difficult to reconcile with the statement in Kungys, quoted

above, that “It has never been the test of materiality that the

misrepresentation or concealment would . . . . more likely than

not have triggered an investigation.”   Kungys, 485 U.S. at 771

(emphasis in original). 3



     Nevertheless, while the precise impact of Maslenjak may be

somewhat unclear (say, in prosecutions under 18 U.S.C. § 1001),

this much can be said with relative confidence: in order to


3    The Court’s opinion in Kungys is, to be sure, “maddeningly
fractured.” United States v. Latchin, 554 F.3d 709, 713 (7th
Cir. 2009) (attempting to summarize the holding of the majority
of justices in Kungys). Maslenjak, then, should be read as
clarifying Kungys.



                                9
convict a defendant for violating 18 U.S.C. § 1425(a) by having

provided false statements, Maslenjak requires the jury to find a

direct causal connection between the defendant’s false

statement(s) and the awarding of his or her naturalization.   In

such prosecutions, a false statement that could have had “a

natural tendency to influence” the decisionmaker is not, it

would seem, sufficient.   Rather, the facts misrepresented by the

defendant either must have themselves been disqualifying, or the

government must demonstrate that, had the facts not been

misstated, reasonable officials would have undertaken further

investigation which, in turn, would “predictably have disclosed”

defendant’s ineligibility for citizenship.   Maslenjak, 137 S.

Ct. at 1929.   See also Id. at 1923.



III. The Jury Instructions at Issue.

     In its instructions to Munyenyezi’s jury, the court

instructed that one of the essential elements of Court One,

which the government must prove beyond a reasonable doubt, is

that “the defendant knowingly and intentionally provided

materially false statements on her Application for

Naturalization, Form N-400.”   Jury Instructions, United States

v. Munyenyezi. No. 10-cr-85-SM (document no. 110), at 18.   With

regard to the “materiality” element, the court instructed the

jury as follows:


                                10
      A statement is “material” if it has a natural tendency
      to influence or to be capable of influencing the
      decision of the decisionmaker to which it was
      addressed. So, in this case, a false statement is
      “material” if the statement would have warranted a
      denial or citizenship, or the statement had a natural
      tendency to influence, or was capable of influencing
      the decision of a government agency in making a
      determination required to be made.


Id. at 21.   While the highlighted portion of the instruction is

consistent with the Supreme Court’s then-controlling opinion in

Kungys, it arguably falls short of explaining to the jury the

more significant causality requirement imposed by Maslenjak.

The court therefore assumes, for purposes of resolving this

petition, that its “materiality” instruction to the jury was

deficient under Maslenjak’s requirements.



      But, that does not end the inquiry.   That the jury was

erroneously instructed on the materiality element does not

automatically entitle Munyenyezi to the habeas relief she seeks.

If that error was “harmless” and Munyenyezi was not prejudiced,

her conviction under 18 U.S.C. § 1425(a) must stand.



IV.   The Erroneous Instruction on “Materiality” was Harmless.

      First, and perhaps most fundamentally, the erroneous jury

instruction about which Munyenyezi complains was not a

“structural error” that would require automatic reversal of her


                                11
conviction.   That is, the error did not render her trial

“fundamentally unfair,” as the Supreme Court has defined that

phrase.


     We have recognized that most constitutional errors can
     be harmless. If the defendant had counsel and was
     tried by an impartial adjudicator, there is a strong
     presumption that any other constitutional errors that
     may have occurred are subject to harmless-error
     analysis. Indeed, we have found an error to be
     “structural,” and thus subject to automatic reversal,
     only in a very limited class of cases [listed examples
     omitted].

     The error at issue here - a jury instruction that
     omits an element of the offense - differs markedly
     from the constitutional violations we have found to
     defy harmless-error review. Those cases, we have
     explained, contain a defect affecting the framework
     within which the trial proceeds, rather than simply an
     error in the trial process itself. Such errors infect
     the entire trial process, and necessarily render a
     trial fundamentally unfair. Put another way, these
     errors deprive defendants of basic protections without
     which a criminal trial cannot reliably serve its
     function as a vehicle for determination of guilt or
     innocence and no criminal punishment may be regarded
     as fundamentally fair.

     Unlike such defects as the complete deprivation of
     counsel or trial before a biased judge, an instruction
     that omits an element of the offense does not
     necessarily render a criminal trial fundamentally
     unfair or an unreliable vehicle for determining guilt
     or innocence.


Neder v. United States, 527 U.S. 1, 8-9 (1999) (punctuation and

citations omitted) (emphasis supplied).




                                12
     The question presented, then, is whether the error at issue

requires correction.   It does not.   The lack of a complete

instruction on “materiality” consistent with the Court’s opinion

in Maslenjak was “harmless” insofar as it is clear “beyond a

reasonable doubt that the error complained of did not contribute

to the verdict obtained.”   Chapman v. California, 386 U.S. 18,

24 (1967).   See also Delaware v. Van Arsdall, 475 U.S. 673, 681

(1986) (“[A]n otherwise valid conviction should not be set aside

if the reviewing court may confidently say, on the record as a

whole, that the constitutional error was harmless beyond a

reasonable doubt.”).   Cf. Fry v. Pliler, 551 U.S. 112, 116

(2007) (holding that on collateral (habeas) review of a state

court conviction, the proper standard by which to assess

constitutional error is the more lenient one articulated in

Brecht v. Abrahamson, 507 U.S. 619 (1993) - that is, whether the

error “had substantial and injurious effect or influence in

determining the jury’s verdict” - and not Chapman’s more

demanding “harmless beyond a reasonable doubt” standard).



     Count One of the indictment charged Munyenyezi with having

made at least five specific, material, false statements on her

Application for Naturalization, Form N-400.    And, the jury was

instructed that, before it could convict Munyenyezi of the crime

charged in Count One, each juror must agree that she made at


                                13
least one particular false statement.    “By that I mean the

following: it is not sufficient if you all agree that the

defendant made some false statement, but cannot agree on which

one.    Instead, before you may convict the defendant of the crime

charged in count one, you must all agree with regard to which

specific false statement(s) the government has proved beyond a

reasonable doubt.”    Jury Instructions (document no. 110) at 20.



       The jury returned a general verdict.   Nevertheless, it is

undeniable that the jury unanimously concluded, beyond a

reasonable doubt, that Munyenyezi made at least one of the false

statements identified in the indictment - that is:


       Question one: Munyenyezi lied when she denied
       membership in, or association with, any association,
       foundation, or party and failed to disclose her
       membership in, or association with, the MRND and
       Interahamwe;

       Question two: Munyenyezi lied when she denied having
       ever persecuted any person because of race, religion,
       national origin, or membership in a particular group
       and failed to disclose her direct and indirect
       persecution of Tutsis during the Rwandan genocide;

       Question three: Munyenyezi lied when she denied
       having ever committed a crime and failed to disclose
       her participation in genocide, murder, rape, and
       kidnapping;

       Question four: Munyenyezi lied when she denied having
       ever given false or misleading information to any U.S.
       official while applying for any immigration benefit
       and failed to disclose her prior lies on, among other
       documents, the Rwandan Questionnaire; and/or


                                 14
     Question five: Munyenyezi lied when she denied having
     ever lied to any U.S. official to gain entry or
     admission into the United States and failed to
     disclose her prior lies on, among other documents, the
     Rwandan Questionnaire.


     Given the evidence introduced at trial, as well as the

findings the jury necessarily had to have made, it is plain that

the now incomplete instruction on “materiality” was harmless

beyond a reasonable doubt.   Had Munyenyezi answered either

question two or question three truthfully - that is, had she

acknowledged her persecution of Tutsis and/or revealed her role

in genocide, murder, rape, and kidnapping - she would have

immediately been deemed ineligible for naturalization.    See,

e.g., Testimony of Donald Heflin, Trial Transcript, Day 6

(document no. 285) at 14 (“The Immigration and Nationality Act

says you can’t come to the U.S. if you’ve committed a crime of

moral turpitude, section 212(a)(2).    Crimes of moral turpitude

include murder or aiding and abetting in murder.”).    See

generally Maslenjak, 137 S. Ct. at 1928-29 (“If the facts the

defendant misrepresented are themselves disqualifying, the jury

can make quick work of that inquiry.    In such a case, there is

an obvious causal link between the defendant’s lie and her

procurement of citizenship. . . . In short, when the defendant

misrepresents facts that the law deems incompatible with




                                15
citizenship, her lie must have played a role in her

naturalization.”).



     Alternatively, if Munyenyezi had answered questions one,

four, and/or five truthfully and disclosed her association with

the MRND and Interahamwe, as well as her earlier lies on, among

other forms, the Rwandan Questionnaire, the government would

have, without a doubt, undertaken further investigation that

“would predictably have disclosed some legal disqualification,”

Maslenjak, 137 S. Ct. at 1929 - that is, Munyenyezi’s

participation in the genocide, her role in the MRND and the

operation of the roadblock, and her role in the persecution,

rape, and execution of Tutsis.   See, e.g., Testimony of Donald

Monica, Trial Transcript, Day 4 (document no. 301) at 13-14

(stating that if Munyenyezi had disclosed her membership in the

MRND, he would have investigated that matter further); Testimony

of Maurice Violo, Trial Transcript, Day 7 (document no. 292) at

57-59, 90 (testifying that if Munyenyezi had disclosed her

membership in the MRND, “we would investigate exactly what that

was and what her involvement in that organization was.”);

Testimony of Donald Heflin, Trial Transcript, Day 6 (document

no. 285) at 30 (describing membership in the MRND and

Interahamwe as a “red flag” that would have resulted in either

immediate disqualification or, at a minimum, further


                                 16
investigation into her role in the organization).    See also Id.

at 13 (noting that if a response prompted a yellow or red flag,

“We would go back out and ask that more questions be asked, and

in some cases we just simply wouldn’t be able to issue the visa

or the refugee travel documents.    The burden is really on the

applicant for a visa or refugee status in these cases.      We have

plenty of people who want to come to the U.S.    We can just skip

over people that have these kind of problems and take the next

person in line.”).



     In short, then, even assuming the court’s instruction on

“materiality” fell short of explaining the heightened causality

requirements recognized in Maslenjak, that error was, under the

circumstances, harmless beyond a reasonable doubt.    Had

Munyenyezi truthfully answered any one of the five questions

identified in the indictment, her application for naturalization

would have been immediately denied or, at a minimum, further

investigation into the nature of Munyenyezi’s conduct during the

genocide would have been conducted.    Such an investigation would

have inevitably led to the discovery of what the evidence

overwhelmingly established - that Munyenyezi actively

participated with the MRND and Interahamwe in perpetrating

murder, rape, and kidnapping, as part of the Rwandan genocide.




                               17
     Finally, the court notes that Munyenyezi did not contest

making the (false) statements to immigration authorities, nor

did she claim that those statements were immaterial to her

eligibility for naturalization.    Rather, she asserted that the

witnesses against her were either lying or had mistaken her for

some other (unidentified) woman who dressed in MRND attire,

operated the roadblock outside of Munyenyezi’s home, and

participated in the genocide.   Plainly, the jury rejected those

claims.   Consequently, the omitted element - a proper

instruction on the materiality of the false statements charged -

pertained to a matter that was both uncontested and established

by proof beyond a reasonable doubt.    See generally Neder, 527

U.S. at 17 (“In this situation, where a reviewing court

concludes beyond a reasonable doubt that the omitted element was

uncontested and supported by overwhelming evidence, such that

the jury verdict would have been the same absent the error, the

erroneous instruction is properly found to be harmless.”)

(emphasis supplied); Johnson v. United States, 520 U.S. 461, 470

(1997) (noting that “evidence supporting materiality was

overwhelming [and] materiality was essentially uncontroverted at

trial,” and stating that “On this record there is no basis for

concluding that the error [failing to instruct the jury on

“materiality”] seriously affected the fairness, integrity or

public reputation of judicial proceedings.    Indeed, it would be


                                  18
the reversal of a conviction such as this which would have that

effect.   Reversal for error, regardless of its effect on the

judgment, encourages litigants to abuse the judicial process and

bestirs the public to ridicule it.”) (citations and internal

punctuation omitted).



     Because the court concludes that Munyenyezi’s claim fails

on the merits, it need not address the government’s alternative

arguments concerning procedural default and the (generally

disfavored) concurrent sentence doctrine.



                          Conclusion

     Petitioner’s Motion to Vacate Sentence under 28 U.S.C. §

2255 (document no. 1, as amended by document no. 11) is denied.



     The Clerk of Court shall enter judgment in accordance

with this order and close the case.



                     Rule 11 Certificate

     As the interplay between Kungys and Maslenjak is

undeveloped, and resolution of this petition turns on both

a construction and application of Maslenjak’s causation

rules as they inform “materiality,” as well as an

assessment of the weight of the evidence of guilt presented


                                19
at trial, I find that those issues arguably satisfy the

petitioner’s burden to make a substantial showing of the

denial of a constitutional right (28 U.S.C. § 2253(c)(2)),

and so warrant the issuance of a certificate of

appealability with respect to those issues.   See Rule 11,

Rules Governing Section 2255 Proceedings.



      SO ORDERED.


                                     ____________________________
                                     Steven J. McAuliffe
                                     United States District Judge

October 10, 2019

cc:   Richard Guerriero, Esq.
      John A. Capin, AUSA
      Mark Quinlivan, AUSA




                                20
